                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

 JANE DOE,
                                                                  Case No. 8:19cv252
           Plaintiff,

     v.                                                      STIPULATED PROTECTIVE
                                                                     ORDER
 SCOTT FRAKES, et al.,

           Defendants.


          This matter is before the Court on the parties’ Joint Motion for Protective Order. (Filing

No. 54.) The motion is granted. Accordingly,

          IT IS ORDERED that the Stipulated Protective Order is entered as follows:

                             HIPAA QUALIFIED PROTECTIVE ORDER

          Pursuant to Fed. R. Civ. P. 26(c) and 45 C.F.R. § 164.512(e)(1), the Court finds good

cause for the issuance of a qualified protective order and ORDERS as follows:

1.        The parties and their attorneys are hereby authorized to receive, subpoena and transmit

          “protected health information” pertaining to the Plaintiff to the extent and subject to

          the conditions outlined herein.

2.        For the purposes of this qualified protective order, “protected health information” shall

          have the same scope and definition as set forth in 45 C.F.R. § 160.103 and 164.501.

          Protected health information includes, but is not limited to, health information,

          including demographic information, relating to either (a) the past, present, or future

          physical or mental condition of an individual, (b) the provision of care to an individual,

          or (c) the payment for care provided to an individual, which identifies the individual or

          which reasonably could be expected to identify the individual.


                                               Page 1 of 6
3.   All “covered entities” (as defined by 45 C.F.R. § 160.103) are hereby authorized to

     disclose protected health information pertaining to the Plaintiff to attorneys

     representing the Plaintiff and Defendants in the above-captioned litigation.

4.   The parties and their attorneys shall only be permitted to use or disclose the protected

     health information of the Plaintiff for purposes of prosecuting or defending this action

     including any appeals of this case. This includes, but is not necessarily limited to,

     disclosure to their attorneys, experts, consultants, court personnel, court reporters, copy

     services, trial consultants, deponents, witnesses, and other entities or persons involved in

     the litigation process.

5.   Prior to disclosing the protected health information of the Plaintiff to persons involved in

     this litigation, counsel shall inform each such person that such protected health

     information may not be used or disclosed for any purpose other than this litigation.

     Counsel shall take all other reasonable steps to ensure that persons receiving such

     protected health information do not use or disclose such information for any purpose

     other than this litigation.

6.   Within 45 days after the conclusion of the litigation including appeals, the parties, their

     attorneys, and any person or entity in possession of protected health information received

     from counsel pursuant to paragraph four of this Order, shall return the protected health

     information of the Plaintiff to the covered entity or destroy any and all copies of

     protected health information pertaining to the Plaintiff, except that counsel are not

     required to secure the return or destruction of protected health information submitted to

     the court. In the alternative, counsel shall protect the confidentiality of the records for

     so long as they are retained by counsel or maintained in the Nebraska State Archives,


                                          Page 2 of 6
       and shall limit further uses and disclosures of confidential information as required by this

       Order.

7.     This Order does not control or limit the use of protected health information pertaining

       to the Plaintiff that comes into the possession of the parties or their attorneys from a

       source other than a “covered entity,” as that term is defined in 45 C.F.R. § 160.103.

8.     Nothing in this Order authorizes counsel for the Defendants to obtain medical records

       or information through means other than formal discovery requests, subpoenas,

       depositions, pursuant to a patient authorization, or other lawful process.

9.     This Order does not authorize either party to seal court filings or court proceedings. The

       Court will make a good cause determination for filing under seal if and when the parties

       seek to file the protected health information of the Plaintiff under seal.

           PROTECTIVE ORDER FOR CONFIDENTIAL INMATE INDIVIDUAL FILES

       Pursuant to Fed. R. Civ. P. 26(c) and Neb. Rev. Stat. § 83-178, the Court finds good cause

for the issuance of a protective order and ORDERS as follows:

10.    The parties and their attorneys are hereby authorized to receive, subpoena and transmit

       Nebraska Department of Correctional Services “individual files” pertaining to t he

       Plaintiff to the extent and subject to the conditions outlined herein.

11.    For the purposes of this protective order, “individual files” shall have the same scope and

       definition as set forth in Neb. Rev. Stat. § 83-178.

12.    The parties and their attorneys shall only be permitted to use or disclose the individual

       files of the Plaintiff for purposes of prosecuting or defending this action including any

       appeals of this case. This includes, but is not necessarily limited to, disclosure to their

       attorneys, experts, consultants, court personnel, court reporters, copy services, trial


                                             Page 3 of 6
      consultants, deponents, witnesses, and other entities or persons involved in the litigation

      process.

13.   Prior to disclosing the individual files of the Plaintiff to persons involved in this litigation,

      counsel shall inform each such person that such individual files may not be used or

      disclosed for any purpose other than this litigation. Counsel shall take all other reasonable

      steps to ensure that persons receiving such individual files do not use or disclose such

      information for any purpose other than this litigation.

14.   Any person described in paragraphs 5 or 14 to whom the parties and their attorneys wish

      to make a disclosure must, before disclosure, be required to read the terms of this

      protective order and sign the Acknowledgement of Protective Order attached to this order.

      The parties and their attorneys must maintain a log of all individuals of all persons to

      whom the information is disclosed, and retain all signed Acknowledgments for the

      pendency of this case (including any appeals).

15.   The parties are in dispute regarding the discoverability of the “presentence investigation

      reports” as defined by Neb. Rev. Stat. § 29-2261, contained in inmate files. Until that

      dispute is resolved by further meet and confer or a ruling by the court, Defendants will

      segregate “presentence investigation reports” in a manner that allows them to be

      produced promptly if the parties so agree or the court so orders. Until that time, in the

      event any presentence report, or any portion thereof, is inadvertently disclosed, counsel

      or a party in possession of such inadvertent disclosure shall immediately notify counsel

      for the Defendants and either destroy such materials or return them to the disclosing party.

16.   This Order does not preclude future limitations on discovery should a party seek relief

      under Fed. R. Civ. P. 26(c). Agreement to this protective order does not waive any rights


                                             Page 4 of 6
       of any party to assert a claim of privilege as to these or similar documents, shall not affect

       the right of any party to seek additional protection against the disclosure of these

       documents or materials, and shall not be construed to require the production of any

       discovery by Defendants.

17.    This authorization does not govern trial or other legal proceedings. The parties shall

       address the court at a later date on appropriate procedures for trial and other legal

       proceedings.

18.    The provisions of this order shall remain in full force and effect until further order of this

       Court.


      Dated this 26th day of August, 2019.


                                               BY THE COURT:

                                               s/ Susan M. Bazis
                                               United States Magistrate Judge




                                              Page 5 of 6
                              Acknowledgement of Protective Order

                  ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND:

I,                                             [print or type full name], of __________________

_______________________________ [print or type full address], declare under penalty of perjury

that I have read in its entirety and understand the Stipulated Protective Order that was issued by

the United States District Court for the District of Nebraska in the case of Jane Doe, v. Scott

Frakes, et al., No. 8:19-cv-252. I agree to comply with and to be bound by all the terms of this

Stipulated Protective Order. I solemnly promise that I will not disclose in any manner any

information or item that is the subject of this Stipulated Protective Order to any person or entity,

except in strict compliance with the provisions of this Order.



Date:

City and State where sworn and signed:

Signed Name:

Business Address:

Title/Position:




                                             Page 6 of 6
